Guy, J.
(concurring) — I concur in the result of the majority opinion. I write separately to explain my position on the issue regarding the emergency clause of the Spokane City Charter. While I dissented in CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996), concerning the Stadium *476Act and whether raising money for the building of a new baseball stadium was an "emergency,” I lost that issue. I now defer to the decision of the majority on this issue. If the funding of a new stadium for the Mariners was valid emergency legislation, then a legislative body’s conclusion that the redevelopment and revitalization of a downtown area may also be such legislation. The majority of this Court essentially held in the Mariners’ case that the economic welfare of a region may give rise to the kind of "emergency” for which emergency legislation may be validly used. Therefore, we held that when a legislative body decides that the economic welfare of a region is an emergency in a given setting, then the majority of this court will defer to the judgment of that legislative body.
I also write separately to disagree with the conclusion of the dissent that the danger to be remedied in Spokane is not emergent because "the economic decline has already happened.” Dissent at 489. That is not so. Elected officials have a duty to strive to keep alive the economic vitality of their city. The downtown of Spokane is the center of that city and surrounding area. To allow a downtown to lose its business activity is to allow its people to lose their sense of belonging to the community. It is within the duty of city officials to attempt to keep their downtown safe, convenient and economically healthy.